DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species 4 (figures 10-12 and claims 1-4, 6-21 and 23) in the reply filed on 09/08/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, wherein a thickness of the first and second external electrodes, measured orthogonally to the third and fourth surfaces of the body, is less than a depth of the first and second recesses, measured orthogonally to the third and fourth surfaces must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 19-21 and 23 are rejected under 35 U.S.C. 102a1 as being anticipated by Shimizu et al. (US 2018/0182537).
Regarding claim 19, Shimizu et al. (figures 1-7 and para 0017-0059) discloses
see figures 2-5); a coil disposed in the body to be substantially parallel to the first surface and spaced apart from the first surface (see figures 2-5), and including first and second lead-out portions connected to respective ends of the coil (see figures 2-5); first and second recesses disposed in the third and fourth surfaces of the body (see figures 2-5), respectively, and each extending from the first and second lead-out portions, respectively, to the first surface of the body; and
first and second external electrodes (31/32) disposed in the first and second recesses, respectively, connected to the first and second lead-out portions, respectively, and disposed on the first surface of the body to be spaced apart from each other(see figures 2-5). 
Regarding claim 20, Shimizu et al. (figure 6) discloses wherein a thickness of the first and second external electrodes, measured orthogonally to the third and fourth surfaces of the body, is less than a depth of the first and second recesses, measured orthogonally to the third and fourth surfaces.
Regarding claim 21, Shimizu et al. (figures 1-5) discloses wherein the first and second recesses are each spaced apart from the fifth and sixth surfaces of the body.
Regarding claim 23, Shimizu et al. (figures 1-5) discloses wherein the first and
 second lead-out portions extend to the third and fourth surfaces of the body, respectively, and extend to the first and second recesses, respectively.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-4, 6-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2018/0182537) in view of Fukuda et al. (US 2018/0096783).
Regarding claim 1, Shimizu et al. (figures 1-7 and para 0017-0059) discloses a body having one surface and another surface (see figures 1-3), disposed to oppose each other in one direction (see figures 1-3), and a plurality of wall surfaces connecting the one surface of the body to the other surface of the body (see figures 1-3); a pair of recesses (13), each disposed in a respective end surface of a pair of opposing end surfaces of the body among the plurality of wall surfaces of the body (see figure 3), and each extending to the one surface of the body (see figure 3); a coil portion (21) including first and second lead-out portions (22/23) spaced apart from each other (see figure 4), the coil portion being exposed to an internal wall and a bottom surface of each of the pair of recesses (see figures 3-4); and first and second external electrodes 31/32) each disposed along the internal wall of a respective one of the pair of recesses (see figures 3-5) and disposed along the one surface of the body to be connected to the coil portion (see figures 3-5), wherein the first and second external electrodes are disposed on the one surface of the body to be spaced apart from each other (see figure 2).
Shimizu et al. does not expressly discloses an internal insulating layer embedded in the body; a coil portion including first and second lead-out portions that are disposed on one surface of the internal insulating layer.
Fukuda et al. (figure 2/figure 10, para 0033-0062 and para 0082) discloses an internal insulating layer (11) embedded in the body; a coil portion including first and second lead-out portions that are disposed on one surface of the internal insulating layer (see figure 2).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design an internal insulating layer embedded in the body; a coil portion including first and second lead-out portions that are disposed on one surface of the internal insulating layer as taught by Fukuda et al. to the inductive device of Shimizu et al. so as to reduce the chances of a short circuiting in the inductive device.
Regarding claim 2, Shimizu et al. (figures 2-4) discloses wherein each of the first and second external electrodes is integrated on the internal wall.
Regarding claim 3, Shimizu et al. (figures 2-4) discloses wherein each of the first and second external electrodes is disposed to extend to the bottom surface of the recess.
claim 4, Shimizu et al. (figures 2-4) discloses wherein each recess extends to a pair of side surfaces of the body connecting both end surfaces of the body to each other among the plurality of wall surfaces of the body.
Regarding claim 6, it would be an inherent characteristic of Shimizu et al. wherein surface roughness of one surface of each of the first and second lead-out portions that is exposed to a recess of the pair of recesses is higher than surface roughness of another surface of each of the first and second lead-out portions other than the one surface since the prior art of Shimizu et al. is built structurally similar to the applicant claimed invention.
Regarding claim 7, Fukuda et al. (figure 2/figure 10, para 0033-0062 and para 0082) discloses wherein the coil portion further includes: a first coil pattern disposed on the one surface of the internal insulating layer to be in contact with the first lead-out portion and to be spaced apart from the second lead-out portion; a second coil pattern disposed on another surface of the internal insulating layer disposed oppose to the one surface of the internal insulating layer; and a via penetrating through the internal insulating layer to connect the first coil pattern and the second coil pattern to each other.
Regarding claim 8, Shimizu et al. (figures 2-4) discloses wherein the first and second lead-out portions are each exposed to a respective end surface of the body.
Regarding claim 9, Fukuda et al. (figure 2/figure 10) discloses wherein the coil portion further includes: a pair of bonding reinforcing portions, each extending from a respective one of the first and second lead-out portions, and each exposed to a respective one of the end surfaces of the body.
claim 18, Shimizu et al. (figures 1-7 and para 0017-0059) discloses a a body having an top surface and a bottom surface, disposed to oppose each other, a pair of end surfaces, disposed to connect the top surface and the bottom surface to each other and to oppose each other, and a pair of side surfaces, disposed to connect to both end surfaces (see figures 2-5); a coil portion (21) including first and second lead-out patterns having end portions each exposed to a respective end surface of the body (see figures 2-5), the coil portion including a first coil pattern, disposed between the first lead-out pattern and the second lead-out pattern to be in contact with the first lead-out pattern and to be spaced apart from the second lead-out pattern (see figures 2-5); a pair of recesses (13), each disposed in a respective corner between the bottom surface of the body and a respective end surface of the body (see figure 3), and extending to each of the first and second lead-out patterns (see figure 3); and first and second external electrodes (31/32) each integrated as a single body along a bottom surface of a respective recess of the pair of recesses, an internal wall of the respective recess, and the bottom surface of the body, wherein the first and second external electrodes are spaced apart from each other on the bottom surface of the body (see figures 2-5).
Shimizu et al. does not expressly discloses an internal insulating layer embedded in the body; a coil portion including first and second lead-out patterns, disposed on one surface of the internal insulating layer disposed to face the bottom surface of the body and spaced apart therefrom.
Fukuda et al. (figure 2/figure 10, para 0033-0062 and para 0082) discloses an internal insulating layer (11) embedded in the body; a coil portion including first and see figure 2).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design an internal insulating layer embedded in the body; a coil portion including first and second lead-out patterns, disposed on one surface of the internal insulating layer disposed to face the bottom surface of the body and spaced apart therefrom as taught by Fukuda et al. to the inductive device of Shimizu et al. so as to reduce the chances of a short circuiting in the inductive device.

3.	Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2018/0182537) in view of Yoon et al. (US 2015/0048915).
Regarding claim 1, Shimizu et al. (figures 1-7 and para 0017-0059) discloses a body having one surface and another surface (see figures 1-3), disposed to oppose each other in one direction (see figures 1-3), and a plurality of wall surfaces connecting the one surface of the body to the other surface of the body (see figures 1-3); a pair of recesses (13), each disposed in a respective end surface of a pair of opposing end surfaces of the body among the plurality of wall surfaces of the body (see figure 3), and each extending to the one surface of the body (see figure 3); a coil portion (21) including first and second lead-out portions (22/23) spaced apart from each other (see figure 4), the coil portion being exposed to an internal wall and a bottom surface of each of the pair of recesses (see figures 3-4); and first and second external electrodes (31/32) each disposed along the internal wall of a respective one of the pair of recesses (see figures 3-5) and disposed along the one surface of the body to be connected to the coil portion (see figures 3-5), wherein the first and second external electrodes are disposed on the one surface of the body to be spaced apart from each other (see figure 2).
Shimizu et al. does not expressly discloses an internal insulating layer embedded in the body; a coil portion including first and second lead-out portions that are disposed on one surface of the internal insulating layer.
Yoon et al. (figures 2-5 and para 0025-0047) discloses an internal insulating layer (23) embedded in the body; a coil portion including first and second lead-out portions that are disposed on one surface of the internal insulating layer (see figure 4).

Regarding claim 2, Shimizu et al. (figures 2-5) discloses wherein each of the first and second external electrodes is integrated on the internal wall.
Regarding claim 3, Shimizu et al. (figures 2-4) discloses wherein each of the first and second external electrodes is disposed to extend to the bottom surface of the recess.
Regarding claim 4, Shimizu et al. (figures 2-4) discloses wherein each recess extends to a pair of side surfaces of the body connecting both end surfaces of the body to each other among the plurality of wall surfaces of the body.
Regarding claim 6, it would be an inherent characteristic of Shimizu et al. wherein surface roughness of one surface of each of the first and second lead-out portions that is exposed to a recess of the pair of recesses is higher than surface roughness of another surface of each of the first and second lead-out portions other than the one surface since the prior art of Shimizu et al. is built structurally similar to the applicant claimed invention.
Regarding claim 7, Yoon et al. (figures 2-5 and para 0025-0047) discloses wherein the coil portion further includes: a first coil pattern disposed on the one surface of the internal insulating layer to be in contact with the first lead-out portion and to be 
Regarding claim 8, Shimizu et al. (figures 2-4) discloses wherein the first and second lead-out portions are each exposed to a respective end surface of the body.
Regarding claim 9, Yoon et al. (figure 2) discloses wherein the coil portion further includes: a pair of bonding reinforcing portions, each extending from a respective one of the first and second lead-out portions, and each exposed to a respective one of the end surfaces of the body.
Allowable Subject Matter
Claims 10-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RONALD HINSON/Primary Examiner, Art Unit 2837